DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The cancellation of claims 5, 6, 18 and 20 and addition of claims 21-24 are noted.
Applicant’s arguments, see page 14 of Applicant’s Remarks, filed 05/24/21, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 15 of Applicant’s Remarks, filed 05/24/21, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments now account for all reference numbers.
Applicant’s arguments, see pages 15-18 of Applicant’s Remarks, filed 05/24/21, with respect to the 35 USC 102 & 103 rejections of claims 1, 3, 7-8, 13-16 and 19 have been fully considered and are persuasive.  The 35 USC 102 & 103 rejections of these claims have been withdrawn since amendments have placed previous indicated allowable subject matter of claims 5, 6 into independent claim 1 and 18 into independent claim 13.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-4, 7-17, 19 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of performing ray tracing to render a view of a simulated virtual environment wherein sub-pixel data is determined, for one or more types of sub-pixel data including at least a user input selected new type of sub-pixel data for each of a plurality of rays, based on intersections between the plurality of rays and the simulated virtual environment.  Again it is these elements in combination with the further limitations of the claims of which was not found in the prior art of record.
In reference to claims 2-4 and 7-12, these claims depend upon allowable claim 1 and are therefore also deemed allowable.
In reference to claim 13, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of generating one or more image files for one or more simulated virtual environments, each image file including pixel values for one or more pixels and subpixel data for one or more rays, training a machine learning model using the pixels values and then at a run-time receiving a run-time image that includes pixel values for one or more pixels of a view of a scene captured by an image sensor wherein the run-time image does not include subpixel data for the one or more pixels, processing the run-time image using the trained machine learning model and outputting a result from the trained machine learning model.  Again it is these elements in combination with the further limitations of the claims of which was not found in the prior art of record.
In reference to claims 14-17 and 19, these claims depend upon allowable claim 13 and are therefore also deemed allowable.
In reference to claim 21, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of performing ray tracing to render a view of a simulated virtual environment, generating an object mask for a target object that indicates an identified one or more rays and replacing one or more rays that are not indicated by the object mask for a target object with one or more new rays.  Again it is these elements in combination with the further limitations of the claims of which was not found in the prior art of record.
In reference to claims 22-24, these claims depend upon allowable claim 21 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
7/7/21